’
                                                                           45



             OFFICE    OF THE ATTORNEY         GENERAL   OF TEXAS
                                     AIJSTtN
QmAa.oGIttAtu4
CzIQ”sx
      ORsub




     iionorable Shiney Latham
     Seoretary of 3tate
     Austin, Texas
     Dear sir:




               In our opinion No                         seed to you, we
     said in answer to your last




                                                  * advisedly in the
                                                  eel that the nara
                                    offioer    of thla State ohargad
                                     of its lawr does not .oonfer
                                    ority upon him with reepeat to
                             rranohirre tax reports.     Rather,
                            legs to make suoh an era&nation
                          e raqulremant that the purpone or
                       ion be reasonably related to tha en-
          foroemant of the statute or statute6   within   hi6
          oharge . A demmatntlon    OS auoh relationship     is
          we feal.,   a neoessary    prerequlslte   to an exsmlnado*
          o? framhlse   tax report8 by saoh an ofi’ioial. . .
          we shall, ot oourme, be pleasad at any time to give
          you our oplnlon as to whether my apeolfio offfoer,
Honorable 3ldneg Latham, Page 2


     or group of offloers, ia        with respeot to any
     given law, inoluded wit&         this portion of Arti-
     ole 7089.*
These remarks were direoted to that portion o? Artiole   7089,
V, A. C. S., whloh forbids exsmlnations, dlaolosures,  or
unes of franohlae tax. report8 amept *ior in?ormabioa  0r any
offloer of this State obarged with the anforoement~ of ita
laws, lnoludlng the Comptroller of Publlo Aoaouata, State
Auditor and the State Tas Commissioners.*
              In your letter of May 20, 1943, roqueatlng an
elaboration     of these remarJrs, you statea
              ”. . . .

              FQaol?ioally,    the County Tax Assessor and
     Colleotor     of Earria   CouDtp,   Texas,   has requested
     permission to examine the franchise tar reports
     of numerous oorporatlons owning property and
     otherwise doing busiasss       in fkwris County, in
     quest or information l&ended to lead to the
     dlaoovefy of addltlonal taxable property oalUee
     for ad valor&n tax parposes that night othenlse
     esoape assessmeat in auoh munty.
           -he oity -age    of the olty~ of LangYiew
     Texas, !?as requested aooesa to the franohlse &ax
     report oi one partloular corporation for bhe put-
     pose of attemptIng to diaoorer   taxable assets of
     the oorporatlon In question for the purpose of
     aseessiag same for olty taxes.    He quotes in part,
     Seotion 45 of ths Charter of the oity of ~ongvlew,
     with referewe   to the duties of the sity maclagaX
     as followst
           **to aee that the laws and ordlmnoeo            are
        en?oroe&’
            “In the light of the &bon, faots, and by way
     of elaboration upon your prior oplnlon above re-
     ferred    to, please advise this Department upon the
     following lnquiriest
                                .
            “I.    Is the kanty Tax Aesoasot and 002~
            leotor OS Harris County entitled to examine
                                                                          47



Honorable Sidney Lath-,        Page 3


            franohlae tax reports in this o??loa for
            the purpose o? disooterlng taxable rnlues
            for ad valorem tax pur osea that night
            otherwlee esoape taxa t! on?
           *2. In the event your answer to question
           nuplber one in la the affirmative    may a
           general ezaaination of the rep0 l-i a of du
           oorpomtlons   owning property or otherwise
           doing business in Rarris County, be per-
           mitted?
           “3. 18 th6 City Eanager or the olt    of
           Longview, Texas, authorbed to eresin.
           the franohlse tax report of a corporation
           tar the purpose of dleoovering taxable
           property  for olty tax purposes?
           n   .   .   l
                           ”
                           .



           Under Chapters VII, VIII, IX, X aud X of Title 122
of the Zevised    Civil Statutes,     oountp tax assessors    and ool-
leotors are oharged with a host of duties and resgonaibllitiee
in ouuneotlon with the dlsowerfng          and assessing   for State ad
ralorem taxes o? property looated within thelr roepeo)lvo
oountles.    Ylth respeot   to suoh duties and responslbllltles
we feel that these o??iOlals olearly are Wo??loors of this
 itate charged wibh the enforoemnt of its laws.*            Rlnoe the
purpose o? the request of the Oounty Tax Asseseor           and Oollec-
bor of Harris County 1s pertinent to hla duties in oonneetlon
tith State taxes, we feel that he is privileged          to eramlna
the ?ranohIse   tax report8 OS oorporatIons        doing budnese or
ownl.ng property within his oounty.         kmseqUemtly, the tirst
two questions stated In your letter are answered in thr af-
tlmkatf ve. This oonoluslon 1s in aooord with an opinion of
a prevloue administration of this Qopartment, uhloh oplnloa
ma written by Aasletant      Attorney    Genarsl Maurlao Ohaolc, dated
Dsoetnbsr 31, 1931, and addressed to Honorable Wore Lynn.
The faot that the use of suoh reports for the dlsooverlng and
asaeari    of land for Stat. ad valorem tases may also result
in sush?i and being diaooremd       and la sesa ed  ?Or eoullty, aohool
or other looal tares In no way alters this oonoluslon.
          Your third quoation   kalses a Isore serious proble&
Cities and towns operating under the general laws are author-
ized to pass suoh ordlnanoes as may be deemed proper ior the
levying, laying   impoalng,  aseesslng and odlleotlng  of tares
(Artiole 10&l,, R.C.S.), while home rule olties are authorlsed
                                                                    -- ws



Eionorable Sidmy Latham, -8       4


*to provide* for   ainllar   mattsrs   (Subdivisions   d and 9 of
Arti018 1175, R.0.S.).  Although in levying suoh taxes munl-
oipal oorporatlons sot not by virtue of an inherent   wer
(Coftee V. Castleberry,    258 3. "i. 889, 272 S. Yi. 767p", but
rather by rirtue of an authority delegated to them by the
Stat8 (Olllvier   v. Clt o? Aoustoa, 54 3. W. 940, oort. 93
18X. 201, 54 S. ':. 943 7 , the taxem so lerled and ooll8ot8d
inure only to the beneilt o? the olty or town ln~oloed, and
the State has nG direct interest therein.      %:orcover, the
muniolpal oifloers   oharged with the levying and colleoting
o? munlolpal taxes, the assessor and oollsotor (where one
exists, see Artlales 977 and 1175(l) R.C.S.) and the board
cf equallzatlon or other oomparable body, have no dutl8a in
uonneotion with any taxes whloh benefit the 3tate or whloh
are levied by State.law,     See Artloles 1044-1060 R.C.S.
Yhlle irrtfcles  7337 and 7343 R.C.S. permit lnoorporated
oities and towns to edopt the prooedure sstablished by Chap-
ter X of Title 122 for the oolleotion     of delinquent taxes,
such ottles end -towns prooeed thereunder by nay of adoption
only amI their proceedfngs 4re dlreoted solely at the ml.-
leotlon of municipal taxes.  Thus the only points o? oontaot
between the State and taxes lerlsd by muniolpalltiea    are
that the 3tate delegate8 the power whloh makes possible suoh
taxation and that the State parnits incorporated oitles and
towns to adopt and utilize ?or their cwn purposes the maohln-
cry whloh the State has established for the oolleotlon     of
delinquent taxes.    I$o muaiolpal taxes are lerled by state
law; no suits therefor are maintained in the name of the
State8 no mtmioipal taxes are levied or oolleoted by offi-
oers of the State governaent$ and no munlolpal ottloials      aid
in any way in the levying or oolleotlng    a? State taxes.    X8
reel that these oontaota are too slight to enable us to say
that the tax.%* authorities    of a munioipallty are Wo??ioera
o? this State oharged T;lth the enforoemant of lta laws.*
This oonoluelon 1s in aooord with an opinion of a previous
aQllnlstratlon  of this department written by Assletanh At-
torney Gensral Heel Pouera, dated June 4, 1.932, and addressed
to ~&a. Jane Y. MoCallun, and la in ooniliot with a ilk* ogln-
ion wrlttrJn by Assistant  Attorney General A. R. Stout, dated
r&y 17, 1934, and addressed to Honorable la:. F. Heathi The
p8rsuaslr8ness of the disousalon aooorded thls problen fn th8
former oplnlon 1s heightsnod by the faot that neither MB this
dlsousslon ohallonged nor wai this opinion 8lth8r ofbed or
averrulod in the latter opinion.
Honorable Sfdnoy Latham, Page 5


            Consequently, 4vea if w4 asmum without diaoudon
#et Sootion 45 OS tho,Charter of thr City of ~ongtiar, quoted
above, voeto th4 City %nagsr ;vitha direat interoat in thr
assesazmnt and oolleotlon of the taxea of that City, su4h aa-
sumptfon would avail him naught slnoe no olffoer oonoerned
solely alth ~~unioipdltaxer falls ivithinthe prlvfictgesaooord-
ed by Artiole   7089, Your third question 14 therefore armored
ln t&4 negatlY9.
          Trusting that the f'oreg4lngfully ~w3wer4 your ln-
qulries, we m-4
                                       Yours very truly

                                  ATl’ORXEY GElU!XAL OF TEXAS




                                                                      .

                                                                  %
                                                                  ,